Citation Nr: 1712642	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-43 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1979 to December 1981, with additional service in the Army National Guard and Army Reserve. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the VA RO located in Louisville, Kentucky.

In April 2014, the Board denied this matter.  Subsequently, in a July 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) set aside the portion of the decision denying this claim and remanded the matter for further development.  Following the Court's decision, a Medical Expert Opinion (MEO) pertaining to this claim was issued in July 2016 upon solicitation by the Board.  In August 2016, the Board wrote to the Veteran, providing him with a copy of the MEO opinion and soliciting additional evidence and/or argument.  In response, the Veteran's representative submitted additional argument related to this medical opinion in October 2016.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran was first diagnosed with generalized seizure disorder more than a decade after his separation from service, and the preponderance of the competent evidence is against a finding that it is related to his period of service, to include in-service head injury or exposure to contaminated drinking water at Camp Lejeune.





CONCLUSION OF LAW

The criteria for service connection for seizure disorder have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to the initial adjudication of the Veteran's claim, VA sent a letter dated in November 2008 that satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio at 187.  Also, that letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There was no suggestion by the Court that the duty to notify was not satisfied.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was afforded VA examinations in April 2009 and May 2011.  In July 2016, a MEO was provided by a neurologist and epilepsy subspecialist based on a review of the evidence of record, as well as pertinent literature.  Therefore, as the Veteran has been afforded a thorough physical examination, and a thorough medical opinion has been provided by an appropriate specialist based upon a complete review of the claims file and pertinent literature, the Board finds these examination reports and the MEO to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has declined an opportunity to testify at a personal hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 



Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Epilepsies are among the diseases listed to be subject to service connection on a presumptive basis.  38 U.S.C.A. § 3.309(a). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365  .

The Veteran seeks entitlement to service connection for a seizure disorder.  He contends that his current seizure disorder is related to his in-service exposure to contaminated drinking water while he was stationed at Camp Lejeune.  In the alternative, the Veteran contends that his seizure disorder is related to an in-service head injury.  The Veteran reports that he first experienced episodes of feeling "zoned-out" and staring many years prior to his being diagnosed with general seizure disorder. 

In the early 1980s, it was discovered that two water supply systems on the United States Marine Corps Base Camp Lejeune were contaminated with volatile organic compounds-including chlorinated solvents such as perchloroethylene (PCE) and trichloroethylene (TCE) and their degradation products, solvents such as benzene and other organic compounds such as vinyl chloride ("Lejeune contaminated water").  The contamination appears to have begun in the mid-1950s and continued until the middle of the 1980s. 

The National Research Council of the National Academies convened a Committee on Contaminated Drinking Water at Camp Lejeune (the "2009 NRC Committee") to, among other things, review the scientific evidence on the kinds of adverse health effects that could occur after exposure to TCE, PCE, and other contaminates.  In 2009, the NRC Committee issued a report titled "Contaminated Water Supplies at Camp Lejeune: Assessing Potential Health Effects" (the "2009 NRC Report").  See NATIONAL RESEARCH COUNCIL OF THE NATIONAL ACADEMIES, CONTAMINATED WATER SUPPLIES AT CAMP LEJEUNE: ASSESSING POTENTIAL HEALTH EFFECTS 1 (2009), available at http://www.ncbi.nlm.nih.gov/books/NBK215298/pdf/Bookshelf_NBK215298.pdf.   The 2009 NRC Report is based in part upon a 2003 IOM report titled "Gulf War and Health, Vol. 2, Insecticides and Solvents" (2003 IOM Report).  Id. at 5-6.

The 2009 NRC Report concluded that there was limited/suggestive evidence of an association between PCE, TCE, or solvent mixtures and 15 conditions, including "neurobehavioral effects."  Id. at 5-9.  The 2009 NRC Report includes a discussion of toxicology studies that observed changes in the "seizure susceptibility" in adult and young rats after exposure to TCE, a chemical known to be in the Lejeune contaminated water.  Id. at 117-118. 

In 2012, Congress passed the Honoring America's Veterans and Caring for Camp Lejeune Families Act (P.L. 112-154 ) (the "Act").  The Act provides health benefits for qualifying veterans and their families who have contracted any of the 15 conditions listed in the 2009 NRC Report, including neurobehavioral effects.  To assist with implementation of the Act, the VA Veterans Health Administration drafted clinical guidance titled "Guidance for VHA Staff: Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Section 102, Covered Clinical Conditions" ("VA Clinical Guidance").  This VA Clinical Guidance included five clinical algorithms to help health care providers determine whether a veteran or veteran's family member has a medical condition covered by the Act.

The VA asked the Institute of Medicine of the National Academies ("IOM") to convene an ad-hoc committee to, among other things, characterize the 'neurobehavioral effects" covered by the Act based on the latest scientific literature and the committee's review.  In March 2015, the Committee on the Review of Clinical Guidance for the Care of Health Conditions Identified by the Camp Lejeune Legislation, the Board on the Health of Select Populations, and the Institute of Medicine (collectively, the "2015 IOM Committee") released a report titled "Review of VA Clinical Guidance for the Health Conditions Identified by the Camp Lejeune Legislation" (the "2015 IOM Report").  INSTITUTE OF MEDICINE, REVIEW OF VA CLINICAL GUIDANCE FOR THE HEALTH CONDITIONS IDENTIFIED BY THE CAMP LEJEUNE LEGISLATION (2015), available at http://www.ncbi.nlm.nih.gov/books/NBK284972/pdf/Bookshelf_NBK284972.pdf.

To better define the potential long-term neurobehavioral effects in the VA Clinical Guidance that are associated with exposure to solvents at Camp Lejeune, the 2015 IOM Committee reviewed the evidence gathered and synthesized by the 2009 NRC Report Committee and the 2003 IOM Report Committee and also identified new evidence.  The 2015 IOM Report discusses current literature on neurobehavioral effects associated with solvent exposure and does not revisit outcomes discussed in the 2009 NRC Report that do not have new epidemiological evidence.  See id.  at 35-50.

More recently, 38 C.F.R. §§ 3.307 and 3.309 were amended to provide presumptive service connection for 8 diseases associated with contaminants present in the water supply at Camp Lejeune from August 1, 1953, to December 31, 1987.  See 82 Fed. Reg. 4173 (January 13, 2017).  This amendment applies to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.  These diseases include adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  As a seizure disorder of any kind is not among the diseases on this list, however, the Board finds this amendment is not pertinent to the claim at hand.   

Here, the evidence of record establishes that the Veteran has a current diagnosis of generalized seizure disorder.  See the reports of April 2009 and May 2011 VA examinations, as well as VA and private treatment records.  Element (1), current disability, is satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records do not show any indication of seizures.  A November 1979 service treatment record does show that the Veteran sustained a head injury when he was struck with a metal pole.  At the time, the examining physician noted that the Veteran had a laceration about his left eye and he was treated with sutures.  The Veteran denied any symptoms of headaches, blurred vision or loss of consciousness.  Rather, it was noted that the Veteran was oriented and aware of his surroundings.  Subsequent service treatment records do not show any neurological complaints following the head injury.  The report of an October 1981 examination prior to separation shows that the Veteran received a normal neurologic evaluation.  A report of medical history at the time of the Veteran's separation from active duty in 1981 is unavailable; however, the record does contain the report of a September 1991 medical history from his Army National Guard service.  On that medical history report, the Veteran marked that he had never experienced symptoms of epilepsy or other symptoms indicative of a seizure disorder. 

The available private treatment records show that the Veteran was first diagnosed with generalized seizure disorder in 1995 after two grand mal seizure episodes, for which he was treated with medication.  He suffered another seizure in April 1999.  At that time, the Veteran denied any prior history of head trauma or injury.  Notably, subsequent private treatment records noted a reported history of motor vehicle accidents in 1987 and in 1989, but there was no indication in the record that he sustained head injuries at those times. 

There was no indication of any neurological problems during the Veteran's period of service, and there is no medical evidence showing that the Veteran's seizure disorder actually existed during service.  See 38 C.F.R. § 3.303.  Moreover, the subsequent medical evidence does not show that the Veteran was first treated for seizure disorder until well beyond the first year after his separation from active service, and there is no basis to show service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, there is no indication in the record that the Veteran's seizure disorder had an onset during a period of ACDUTRA. See 38 C.F.R. § 3.303.  

As noted above, the service treatment records do demonstrate that the Veteran sustained a head injury in November 1979.  In addition, the Veteran's service personnel records confirm that he was stationed at Camp Lejeune from July 1979 to August 1979, and from September 1980 to December 1981.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  As such, element (2), with respect to in-service injuries, has been satisfied. 

While the record demonstrates that the Veteran has a current diagnosis of seizure disorder and there is evidence of in-service head injury as well as exposure to contaminated drinking water, a medical nexus between the current diagnosed disorder and an incident in service is still needed to support an award of service connection.  Here, the Board finds the preponderance of the medical evidence is against such a finding of medical nexus.

In the present case, the Veteran was afforded VA examinations in April 2009 and May 2011, with supplemental medical opinions in August 2011 and August 2012 addressing whether the Veteran's seizure disorder was due to exposure to the contaminated water at Camp Lejeune or related to his in-service head injury. 

In the April 2009 VA examination report, the VA examiner noted that a review of the claims folder revealed that the Veteran had been stationed at Camp Lejeune and he was first treated for seizures in 1995 and he has remained seizure free since 1999.  The VA examiner also noted that the Veteran reported that he had experienced episodes where he "zoned out" and stared off into space prior to his initial diagnosis of seizures in 1995.  The April 2009 VA examiner opined that the Veteran's current generalized seizure disorder was not caused by or the result of contaminated drinking water while he was stationed at Camp Lejeune.  In support of this medical conclusion, the VA examiner stated that 14 years had lapsed between the Veteran's last possible exposure to contaminated drinking water in 1981 and the documentation of his generalized seizure disorder in 1995.  The VA examiner concluded that the period of time between exposure and diagnosis was too long to substantiate a medical link. 

The Veteran was afforded another VA examination in May 2011 to evaluate the nature and etiology of his claimed seizure disorder; however, at the time of the examination, the Veteran's claims folder was unavailable and the VA examiner was unable to offer a medical opinion at that time.  Upon review of the claims folder, in August 2011, the VA examiner provided an addendum medical statement, in which the examiner stated that he reviewed the claims folder, including the Veteran's reported medical history and the findings from the 2009 and 2011 clinical evaluations, and noted Navy and NRC findings of the chemical compounds and the potential 14 diseases associated with exposure to those chemical compounds.  The VA examiner opined that it was less likely than not that the Veteran's seizure disorder was caused by his exposure to compounds noted to have contaminated the drinking water at Camp Lejeune during his period of active service.  In support of this medical conclusion, the VA examiner noted that seizure disorder was not specifically mentioned as one of the possible diseases associated with contaminated drinking water by the NRC research, and 14 years had lapsed between the Veteran's last possible exposure and the diagnosis of his seizure disorder in 1995 based on his symptoms. 

In August 2012, a supplemental VA medical opinion was obtained that addressed whether the Veteran's seizure disorder was related to his in-service head injury. Based on a review of the claims folder, the VA examiner concluded that it was less likely than not that the Veteran's current seizure disorder was related to his 1979 head injury.  In support of this medical conclusion, the VA examiner noted that service treatment records reflected a head injury from a metal pipe in 1979, but there was no indication of neurologic involvement at that time or prior to separation in October 1981, when the Veteran received a normal neurologic evaluation.  The VA examiner further noted that, if the Veteran had developed seizures as result of his 1979 injury, there would have been some indication of recurrent or ongoing neurological symptoms by the time of the 1981 examination.  While the VA examiner considered the Veteran's reported history of intermittent episodes where he would "space out" since the 1980's, the VA examiner felt that it was more probative that the Veteran was not diagnosed with grand mal seizure until 1995 and there is no mention in the medical evidence of any indication of seizure activity prior to 1995.  The VA examiner also noted that the Veteran had a history of two post-service motor vehicle accidents, but there was no indication in the medical record that he sustained head injury at those times.  The VA examiner concluded that it was less likely than not that the Veteran's seizure disorder was caused by his mild head injury with laceration above the left eye in November 1979. 
In the July 2015 Memorandum Decision, the Court found that the Board erred in its April 2014 decision by failing to provide adequate reasons or bases for relying on a linkage opinion in which the medical examiner incorrectly assumed that seizure disorder is not listed in the NRC report as a possible effect of exposure to the relevant chemical compounds.  Additionally, the Court found that the Board failed to discuss adequately a 2002 report of toxicological studies that showed seizure susceptibility under potential neurologic effects of PCE exposure. 

As such, a MEO was issued in July 2016 by a neurologist and epilepsy subspecialist with approximately 24 years of experience diagnosing and treating patients with epilepsy.  The physician reviewed the Veteran's medical records, as well as pertinent literature and guidance pertaining to contaminated water at Camp Lejeune.  Upon discussion of the Veteran's medical history, the physician determined that the Veteran could be said to have a neurobehavioral disorder (epilepsy).  As to a relation to Camp Lejeune contaminated water, the physician concluded that there is no evidence to suggest that the Veteran's seizures are a likely consequence of Lejeune water exposure, and they are more likely than  not due to another cause.  The examiner noted that there is no good evidence linking chronic low-level exposure of organic solvent-contaminated water to seizures in adults.  

In making this conclusion, the physician noted that the literature on potential links of TCE, PCE, or their potential degradation products to epilepsy/seizure disorder is extremely sparse.  Acute high level exposure to TCE has been reported to produce seizures, but this is not relevant to the Veteran.  One recent retrospective cohort study linked PCE exposure during the prenatal or early childhood period with a 1.5-fold increased risk of developing epilepsy.  However, a large epilepsy literature suggests that the developing brain is uniquely susceptible to toxins and other insults, and there is no literature to support similar effects of chronic low-level exposure in adults.  The main study cited in the 2009 NRC Report mentioning seizures involved animal experiments in which rats were exposed to PCE either acutely or subchronically, and the study found that this toxin altered seizure susceptibility to a chemoconvulsant.  The physician reviewed this paper and the finding was that acute exposure, and to a lesser extent, subchronic exposure, lowered the susceptibility to seizures (as defined by latency).  This means that PCE acted like an anticonvulsant.  The examiner noted that such a finding is not surprising given the central nervous system depressant/anesthetic-like effects of PCE, which would be expected to decease seizures (except with high level intoxication).  The examiner noted that his conclusion that there is no evidence that the Veteran's seizures are a likely consequence of Lejeune water exposure is strengthened by the fact that the seizures apparently began after exposure and not during the 22 or so months that the patient was exposed.

With regard to the Veteran's reported symptoms of zoning out, spacing out, and staring into space, the examiner determined that it reasonable to conclude that it is as likely as not that these symptoms were focal partial seizures.  The examiner noted that the more recent VA examination notes refer to these symptoms since the 1980s, but these were not mentioned in any of Dr. W's notes.  The physician stated that he had no description of the frequency, duration, associated symptoms, post-event symptoms, or response to anticonvulsant therapy of these events.  This lack of information makes it very difficult to determine whether these were focal seizures or non-epileptic events.  However, it would not be unusual for a patient with late-onset convulsions to have associated smaller focal seizure, especially given the description of the Veteran's auras, which would be small focal seizures if they are true epileptic auras. 

The physician concluded by stating that it is unlikely (less than 50 percent chance) that the Veteran's seizure disorder was caused by Lejeune contaminated water.  The physician stated that, as mentioned in the 2009 NRC and 2015 IOM Reports, neurobehavioral effects of toxin exposure in adults should begin during the exposure and not after the exposure has ended (emphasis added).  The physician could not tell from the medical record precisely when the Veteran's zoning out or staring spells began, but even if they started in the "early '80s", this would be after the majority or all of the Veteran's exposure.  Moreover, the Veteran's convulsions (grand mal seizures) did not begin until 1995, and this delay would be extremely unusual if his epilepsy were caused by toxin exposure.  Animal and human studies have not found structural brain changes after TCE or PCE exposure.  This situation is, of course, different for the developing brain, in which toxins could alter brain development and lead to later structural abnormalities.    
With regard to the Veteran's assertions regarding his Camp Lejeune water contamination resulting in a seizure disorder, the Board finds that the July 2016 MEO is adequate and the most probative medical evidence of record on the matter.  The physician who provided this opinion is a neurologist and epilepsy subspecialist with approximately 24 years of experience diagnosing and treating patients with epilepsy.  He reviewed the Veteran's pertinent medical history in detail, as well as pertinent medical literature, before rendering an opinion that was supported by a detailed rationale.  Moreover, the Board notes that the detailed rationale specifically took into account the 2002 study cited in the 2009 NRC Report mentioning seizures involving animal experiments and exposure to PCE, and the issue of seizure susceptibility.  Therefore, as this physician determined that it is unlikely (less than 50 percent chance) that the Veteran's seizure disorder was caused by Lejeune contaminated water, the Board finds that service connection cannot be granted for a seizure disorder as due to Lejeune contaminated water.  

With regard to the Veteran's assertions regarding an in-service head injury resulting in his seizure disorder, the Board finds that the August 2012 supplemental VA opinion is adequate and the most probative medical evidence of record on the matter.  The examiner reviewed the claims file, noted the Veteran's in-service head injury, and provided a detailed rationale for this opinion.  The claims file contains no medical evidence to the contrary.  Therefore, as this examiner determined that it was less likely than not that the Veteran's current seizure disorder was related to his 1979 head injury, the Board finds that service connection cannot be granted for a seizure disorder as due to a head injury.

The Board notes that the Veteran has submitted no competent nexus evidence contrary to these examiners' opinions.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

As noted above in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is no dispute that the Veteran is competent to report events that occurred in service, and to describe symptoms of episodes manifested by being "zoned-out" and "spacing out."  The MEO physician considered the Veteran's reported medical history of such intermittent episodes since 1980s, but felt it was more probative that the Veteran's convulsions (grand mal seizures) were not shown in the medical records until 1995.  The MEO was rendered after a review of the claims folder, including the Veteran's reported medical history, and pertinent literature, and was supported by a thorough rationale.  For this reason, the MEO opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's seizure disorder is due to any event or injury in service. 

Moreover, to the extent that the Veteran himself or his representative contend that a medical relationship exists between his current seizure disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  However, the Board finds that the question regarding the potential relationship between the Veteran's seizure and any instance of his military service is too complex in nature for lay observations.  See Jandreau, 492 F.3d at 1376-77. 

Therefore, element (3), nexus, has not been satisfied, and the claims fail on this basis. 

With regard to granting service connection on a presumptive basis, the Board notes that there is no medical evidence of record or credible lay evidence of record demonstrating that the Veteran developed epilepsy to a degree of 10 percent or more within one year following separation from service.  While the Veteran reported that he first began experiencing symptoms many years prior to being diagnosed with general seizure disorder, an October 1981 examination report prior to separation from service showed that the Veteran received a normal neurologic evaluation.  Moreover, the Veteran marked on a September 1991 medical history from his Army National Guard service that he had never experienced symptoms of epilepsy or other symptoms indicative of a seizure disorder.  As such, the credible, competent evidence of record does not reflect that the Veteran developed epilepsy to a degree of 10 percent or more within one year following separation from service, and service connection cannot be granted for such on a presumptive basis. 

The Board acknowledges the representative's assertions in the October 2016 Appellant's Brief that the July 2016 MEO physician did not cite sufficient evidence for his conclusion that similar effects are not relevant for mature brains and developing brains in terms of water contamination.  However, the Board finds that the physician is competent to note that a specific study addressed prenatal or early childhood and that he found no available literature documenting similar effects in adults.  No evidence is needed to support this observation.  

Further, the representative argued that the medical examiner appeared to "experience trepidation with providing an opinion", "indirectly question[ed] the Veteran's credibility", and "appear[ed] to disagree with the established medical premise" for neurobehavioral association with Camp Lejeune contaminated water.  See Appellant's Brief in Response to Medical Expert Opinion, October 2016.  The Board finds nothing in the MEO to support these assertions.  The physician provided a clear opinion, answered all questions asked of him, and noted the pertinent literature regarding contaminated Camp Lejeune water.  The fact that the physician determined that the Veteran's seizure disorder is not linked to exposure to Camp Lejeune water does not mean that he is disagreeing with the established medical premise for neurobehavioral association with Camp Lejeune contaminated water.  The physician specifically indicated that part of the basis for his conclusion was that the Veteran's seizures apparently began after exposure and not during the 22 or so months that the patient was exposed.  Therefore, the physician clearly based this opinion on the Veteran's specific circumstances and not on a general finding of disagreement with the established medical premise.  

In the absence of any persuasive evidence that the Veteran's current seizure disorder had an onset during his period of service or is otherwise etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for seizure disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


